DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the filing on 11/30/2020.  Since the initial filing, claims 1-288 have been cancelled, claims 289-297 have been added and no claims have been amended.  Thus, claims 289-297 are pending in the application.
In regards to the previous 112 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
In regards to the previous 102 and 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bladder inflation system of claim 293 and the shoe pump inflation system of claim 297 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 294-296 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 294 recites the limitation of a “control system coupled to the inflation system to inflate the first compression element and the second compression element” in line 4-6.  This claim conflicts with the preceding claim which describes a manual inflation system.  Claim 293, from which claim 294 depends, describes a bladder which is compressed to cause inflation the compression elements.  While this embodiment is not shown in the instant Figures and the details of which are not explicitly described in the instant Specification, pages 38-41 of the instant Specification states that the inflation system may be something like a squeeze ball hand 
Dependent claims inherit the rejections of the preceding claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 289 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO 2004/062404), hereafter referred to as Sato-404, in view of Sato (US 2011/0160022), hereafter referred to as Sato-022.
In regards to claim 289, Sato-404 discloses an integrated garment and blood flow restriction (BFR) training system (paragraph 6 and 13), the system comprising: a garment (garment 11) comprising an elastic fabric (paragraph 40); a first compression element (belt 20) that is disposed at a first extremity of the garment (Fig 8); a second compression element (belt 20) that is disposed at a second extremity of the garment (Fig 8).
Sato-404 does not disclose a first air pathway coupled to the first compression element; a second air pathway coupled to the second compression element; and inflation system coupled to the first air pathway and the second air pathway, wherein the inflation system is configured to force air through the first air pathway and the second air pathway to inflate the first compression element and the second compression element respectively.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato-404 a first air pathway coupled to the first compression element; a second air pathway coupled to the second compression element; and inflation system coupled to the first air pathway and the second air pathway, wherein the inflation system is configured to force air through the first air pathway and the second air pathway to inflate the first compression element and the second compression element respectively as taught by Sato-022 as this would allow for easier and safer use (Sato-022: paragraph 20).
Claim 290-292 and 294 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO 2004/062404), hereafter referred to as Sato-404, in view of Sato (US 2011/0160022), hereafter referred to as Sato-022, as applied to claim 289 above and in further view of Vess (US 2010/0081977).
In regards to claim 290, Sato-404 in view of Sato-022 teaches the device of claim 289.
Sato-404 does not disclose wherein the first air pathway comprises: a first layer of thermoplastic material bonded to the garment; and a second layer of thermoplastic material bonded to the first layer of thermoplastic material along two edges thereof to form an inflatable channel therebetween.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Sato-404 wherein the first air pathway comprises: a first layer of thermoplastic material bonded to the garment; and a second layer of thermoplastic material bonded to the first layer of thermoplastic material along two edges thereof to form an inflatable channel therebetween as taught by Vess as this construction would ensure there are no free hanging tubes within the system which could be caught on the user or twisted during use, blocking airflow.
In regards to claim 291, Sato-404 in view of Sato-022 and Vess teaches the device of claim 290 and Sato-404 further discloses wherein the garment comprises a shirt (paragraph 56), wherein the first extremity is the end of a right sleeve of the shirt, and wherein the second extremity is the end of a left sleeve of the shirt (Fig 8).
In regards to claim 292, Sato-404 in view of Sato-022 and Vess teaches the device of claim 291.
Sato-404 does not disclose wherein the inflation system comprises an electromechanical pump.
However, Sato-022 teaches wherein the inflation system comprises an electromechanical pump (pumps 210, paragraph 97).
While Sato-022 does not explicitly say the pumps are electromechanical, it does teach that the inflation may be controlled by a CPU running a program (paragraph 101 and 103).  The 
In regards to claim 294, Sato-404 in view of Sato-022 and Vess teaches the device of claim 292.
Sato-404 does not disclose a first pressure sensor coupled to the first compression element; a second pressure sensor coupled to the second compression element; and a control system coupled to the inflation system, wherein the control system comprises a microprocessor configured to activate the inflation system to inflate the first compression element and the second compression element to a desired pressure as measured by the first pressure sensor and the second pressure sensor.
However, Sato-022 teaches first pressure sensor coupled to the first compression element; a second pressure sensor coupled to the second compression element (pumps 210 have pressure gauges, paragraph 100); and a control system (control segment 220) coupled to the inflation system, wherein the control system is configured to activate the inflation system to inflate the first compression element and the second compression element to a desired pressure as measured by the first pressure sensor and the second pressure sensor (paragraph 101).
Further, Vess teaches wherein the control system comprises a microprocessor (paragraph 22).
.
Claim 293 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO 2004/062404), hereafter referred to as Sato-404, in view of Sato (US 2011/0160022), hereafter referred to as Sato-022, and Vess (US 2010/0081977) as applied to claim 291 above and in further view of Hall (US 2017/0295860).
In regards to claim 293, Sato-404 in view of Sato-022 and Vess the device of claim 291.
The combination does not teach wherein the inflation system comprises a bladder coupled to the shirt, the bladder having an air intake configured to obtain air from the ambient environment, the bladder configured to direct air through a one-way valve into the first air pathway and the second air pathway responsive to compression of the bladder.
However, Hall teaches an inflatable garment (jacket 100, paragraph 30) wherein the inflation system comprises a bladder coupled to the shirt (soft air pump 426), the bladder having an air intake (air inlet 438) configured to obtain air from the ambient environment (paragraph 40), the bladder configured to direct air through a one-way valve (valve 432) into the first air pathway and the second air pathway responsive to compression of the bladder (paragraph 39).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Sato-404 wherein the inflation system comprises a bladder coupled to the shirt, the bladder having an air intake .
Claim 295 and 296 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO 2004/062404), hereafter referred to as Sato-404, in view of Sato (US 2011/0160022), hereafter referred to as Sato-022, and Vess (US 2010/0081977) as applied to claim 294 above and in further view of Fraser (US 2013/0184623).
In regards to claim 295, Sato-404 in view of Sato-022 and Vess teaches the device of claim 294 and the combination further teaches wherein the first compression element comprises: a stretchable inner bladder layer extending entirely around the right sleeve of the shirt (Sato-022: see Annotated Fig 3); a stretchable outer bladder layer coupled to the stretchable inner bladder layer on at least two sides thereof to form an inflatable region therein (Sato-022: see Annotated Fig 3); and an outer barrier (fabric layer 111) layer disposed atop the outer bladder layer.

    PNG
    media_image1.png
    265
    525
    media_image1.png
    Greyscale

Annotated Fig 3

However, Fraser teaches a compression garment with a non-stretchable outer barrier to direct expansion (paragraph 55, Fig 12E).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Sato-404 wherein the outer barrier is non-stretchable to limit expansion of the first compression element in the outward direction as taught by Fraser as this would force pressure towards the body (Fraser: paragraph 55).
In regards to claim 296, Sato-404 in view of Sato-022, Vess and Fraser teaches the device of claim 295.
The combination does not teach wherein the stretchable outer bladder layer is coupled to the stretchable inner bladder layer in a series of bladder connection joints disposed about the circumference of the right sleeve of the shirt.
However, Fraser teaches wherein the outer bladder layer is coupled to the inner bladder layer in a series of bladder connection joints (welds 134, paragraph 54).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Sato-404 wherein the outer bladder layer is coupled to the inner bladder layer in a series of bladder connection joints as taught by Fraser as this would help maintain even pressure distribution (Fraser: paragraph 54).
Claim 297 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO 2004/062404), hereafter referred to as Sato-404, in view of Sekula (US 10010744), Wang (US 2002/0062515), Ravikumar (US 2005/0131321),  Hall (US 2017/0295860) and Davis (US 2013/0310719).
In regards to claim 297, Sato-404 discloses an integrated garment and blood flow restriction (BFR) training system (paragraph 6 and 13), the system comprising: a garment 
Sato-404 does not disclose wherein the garment is configured as leggings, a first air pathway coupled to a first compression element, a second air pathway coupled to a second compression element, an inflation system coupled to the first air pathway and the second air pathway, wherein the inflation system is configured to force air through the first air pathway and the second air pathway to inflate the first compression element and the second compression element respectively, wherein the inflation system comprises a bladder disposed in the sole of a shoe and coupled to the first air pathway and the second air pathway via a one-way valve, the bladder having an air intake configured to obtain air from the ambient environment, and the bladder configured to direct air through the one-way valve into the first air pathway and the second air pathway responsive to compression of the sole of the shoe resulting from a wearer walking, wherein the first compression element is configured with a release valve that vents pressure from the first compression element above a specified pressure to maintain the first compression element at or below the specified pressure.
However, Sekula teaches an inflatable garment (device 10a) configured as leggings (trousers are fitted and elastic, column 10 line 15-27, Fig 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato-404 such that the garment is configured as leggings as taught by Sekula as these are common exercise garments.
Further, Wang teaches an inflatable garment (trouser body 1) comprising a first air pathway (pipe 28) coupled to a first compression element (air bag 24, see Annotated Fig 2); a second air pathway (pipe 29) coupled to a second compression element (air bag 26, see Annotated Fig 2); an inflation system (inflator 3) coupled to the first air pathway and the second 

    PNG
    media_image2.png
    678
    705
    media_image2.png
    Greyscale

Annotated Fig 2
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Sato-404 to comprise a first air pathway coupled to a first compression element; a second air pathway coupled to a second 
Ravikumar teaches an inflatable garment (compression mechanism 10) wherein the compression element is configured with a release valve that vents pressure from the first compression element above a specified pressure to maintain the first compression element at or below the specified pressure (automatic pressure relief valve 23 may be on bladder 14 releases pressure at desired pressure, paragraph 41 line 28-24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Sato-404 wherein the compression element is configured with a release valve that vents pressure from the first compression element above a specified pressure to maintain the first compression element at or below the specified pressure as taught by Ravikumar as this would ensure that the pressure does not exceed that which is safe or comfortable for the user.
Still further, Hall teaches an inflatable garment (jacket 10) wherein the inflation system is a bladder (soft air pump 426), the bladder having an air intake (air inlet 438) configured to obtain air from the ambient environment (paragraph 40), the bladder configured to direct air through a one-way valve (valve 432) into the first air pathway and the second air pathway responsive to compression of the bladder (paragraph 39).
Additionally, Davis teaches a compression garment (compression device 100) wherein the bladder is disposed in the sole of a shoe (foot pump member can include bladder 106, paragraph 24) configured to force air through the air pathways (tube 150) responsive to compression of the sole of the shoe resulting from a wearer walking (paragraph 24 and 25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Sato-404 wherein the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785